
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.11



SECURED PROMISSORY NOTE


Amount: $250,000.00   Date: September 19, 2001
 
 
 

        FOR VALUE RECEIVED, the undersigned, Douglas A. Sabella (the
"Borrower"), hereby promises to pay to Tumbleweed Communications Corp., a
Delaware corporation (the "Lender"), the principal sum (the "Principal Sum") of
Two Hundred and Fifty Thousand Dollars ($250,000.00) in lawful money of the
United States of America. The Borrower also agrees to pay interest (computed on
the basis of a 365 or 366 day year, as the case may be) on any unpaid amount of
the Principal Sum, from and after the date of this Promissory Note (the "Note")
set forth above (the "Effective Date") until the entire Principal Sum has been
paid in full, at a rate equal to 7% per annum; provided that in no event shall
such interest be charged to the extent it would violate any applicable usury
law. Borrower shall be personally liable for the Principal Sum and the accrued
interest thereon, calculated in accordance with this Note.

        This Note is subject to the following further terms and conditions:

        1.    Repayment Schedule.    The Principal Sum and all accrued interest
thereon will become due and payable not later than the fifth anniversary of the
Effective Date (the "Maturity Date"). If the Maturity Date is a Saturday, Sunday
or legal holiday, then such payment shall be made on the next succeeding
business day.

        2.    Payment and Prepayment.    All payments and prepayments of the
Principal Sum of, and the accrued interest on, this Note shall be made to the
Lender or its order, in lawful money of the United States of America at the
principal offices of the Lender (or at such other place as the Lender shall
notify the Borrower in writing). The Borrower may, at his option, prepay this
Note in whole or in part at any time or from time to time without penalty or
premium. Any prepayments of any portion of the Principal Sum of this Note shall
be accompanied by payment of all interest accrued but unpaid hereunder. Upon
full and final payment, or forgiveness, of the Principal Sum of, and interest
accrued on, this Note, it shall be cancelled by the Lender (or the legal holder
hereof) and surrendered to the Borrower.

        3.    Acceleration.    The entire outstanding Principal Sum and all
accrued interest thereon shall become immediately due and payable one hundred
and eighty (180) days after the last day of the Borrower's employment with the
Lender. Upon any such acceleration, Borrower agrees to pay to the Lender the
entire outstanding Principal Sum, and any accrued and unpaid interest thereon,
without presentment, demand, protest, notice of dishonor and all other demands
and notices of any kind, all of which are hereby expressly waived.

        4.    Security.    Pursuant to the Security and Pledge Agreement, dated
as of the date hereof (the "Security Agreement"), by and between the Lender and
the Borrower, the obligations of the Borrower hereunder are secured by the
Collateral (as defined in the Security Agreement), and the holder of this Note
is entitled to the Proceeds (as defined in the Security Agreement), but not the
voting rights, of the Collateral.

        5.    Recourse.    In addition to recourse against the Collateral as
provided in the Security Agreement, the Lender shall be entitled to recourse
against the Borrower for the payment of any principal and accrued interest of
the Note or for any claim based hereon (including costs of collection).

        6.    Cancellation of the Borrower's Obligations under this Note.    The
Lender hereby agrees to cancel the Borrower's obligations under this Note
ratably over a period of five years beginning on the

1

--------------------------------------------------------------------------------


Effective Date, provided, however, that such ratable cancellation shall
terminate immediately upon the termination, for any reason, with or without
cause, of the Borrower's employment with the Lender as an executive officer.

        7.    Notice.    For the purposes of this Note, notices, demands and all
other communications provided for herein shall be in writing and shall be deemed
to have been duly given when delivered in person or (unless otherwise specified)
five business days after being mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed as follows:

        If to the Borrower:

Mr. Douglas A. Sabella
21771 Congress Hall Lane
Saratoga, CA 95070

        If to the Lender:

Tumbleweed Communications Corp.
700 Saginaw Drive
Redwood City, CA 94063
Attention:      Chief Financial Officer
Telephone:    (650) 216-2000
Facsimile:      (650) 216-2001

or to such other address as any party (or such party's successor or assign) may
have furnished to the others in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

        8.    Miscellaneous.    

        (a)  No delay or failure by the Lender or the legal holder of this Note
in the exercise of any right or remedy shall constitute a waiver thereof, and no
single or partial exercise by the legal holder hereof of any right or remedy
shall preclude other or future exercise thereof or the exercise of any other
right or remedy.

        (b)  The headings contained in this Note are for reference purposes only
and shall not affect in any way the meaning or interpretation of the provisions
hereof.

        (c)  No provision hereof shall confer upon the Borrower the right to
continue in the employment of the Lender, any of its subsidiaries or any of
their respective successors or affect any rights which the Lender or any of such
subsidiaries or successors may have to terminate the employment of the Borrower.

        (d)  The provisions of this Note shall be governed and construed in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.

        (e)  This Note may not be assigned or transferred by Borrower but may be
assigned or transferred by the Lender.

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Note has been duly executed and delivered to
the Lender by the Borrower on the date first above written.

    Tumbleweed Communications Corp.:
Date:    September 19, 2001
 
By:
/s/  JEFFREY C. SMITH      

--------------------------------------------------------------------------------

Name:    Jeffrey C. Smith
Title:      Chairman and Chief Executive Officer

  /s/  DOUGLAS A. SABELLA      

--------------------------------------------------------------------------------

Douglas A. Sabella
Director, President and
Chief Operating Officer

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.11



SECURED PROMISSORY NOTE
